*758The opinion of the court was delivered by
Isham, J.
The respondent in this case was convicted under the second count in the indictment, for an assault and battery. From our examination of the case, we are unable to perceive any error in the ruling of the court, on which these exceptions were allowed. In proof of the existence and organization of school district No. 14, in Northfield, we think, that record evidence of those facts was not indispensible. If that school district was a party to legal proceedings, either as plaintiff or defendant, it might with more propriety be required; though even in that case, it would seem from some cases, that an organization hi fact might be shown, without the introduction of their records. But when the question arises, in proceedings between third persons and collaterally, their existence and organization as a district may be proved by reputation, and by their exercise of corporate powers, and the discharge of corporate duties. It does appear from the case, that a school district No. 14> in Northfield, was known and recognized as such by the inhabitants of the town; that a school was maintained in that district, in the winter of 1853-4, and that Mr. Bean was acting as one of the prudential committee in that district. These facts, we think, are sufficient as affording presumptive evidence of the existence of that district and its organization. For the same reason, we think, other evidence than the records of that district, was properly received showing the appointment of Mjr. Bean as one of the prudential committee. That he was acting as such in that district, and recognized as such by its inhabitants, appears in the case. We see no more impropriety in receiving that evidence, as affording prima facie proof of his appointment as one of the prudential committee, than in receiving similar testimony, to show the appointment and official character of a sheriff or constable, when one is indicted for resisting them in the official discharge of their duties. The question arises between third persons, and as collaterally in one case as in the other. We think, therefore, the testimony was properly admitted. 9 Wend. 17. 1 Phil. Ev. 226. 2 Phil. Ev. notes 426, 427. But if we were to assume that there was no such school district, and that no evidence was introduced showing that Mr. Bean was one of the prudential committee, we do not see that it would materially affect this prosecution. The fact that there was a school; *759that Miss Culver was its teacher; that one of the pupils was requested to leave for insubordination and misconduct; and that he refused to do so, are not disputed. Regarding the school, therefore, as a private school, and subject to the discipline and government of Miss Culver as its teacher, she had a right, for those reasons, to request Mr. Bean to assist her in enforcing her discipline and government ; and in so doing, Mr. Bean would be justified as her agent and servant. Under such circumstances the respondent cannot be justified in the assault and battery of which the jury have found him guilty.
The respondent can take nothing by his exceptions.